DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crye et al (US 6,412,207) [hereinafter Crye].
Regarding claim 1, Crye discloses a firearm securing device compatible with a firearm magazine well (Fig. 5) wherein once secured with the magazine well the device cannot be disassociated from the firearm rendering the firearm non-functional, and wherein the device may be disassociated from said magazine well only with user specific identification (Col. 9, 1-43), the device including: a) a housing 100 having the form of a magazine; b) an electronics and circuitry module 186, 206, 210, 216 functionally associated with an actuator 192 and a fixation element 148 wherein said fixation element is configured to securely associate with a portion 20 of said magazine well to affix said device within said magazine well (Fig. 7, 8; Col. 9, 1-43).  
Regarding claim 2, Crye further discloses a movement module 118 configured to be actuated with said actuator (Fig. 7 and 8).  
Regarding claim 3, Crye further discloses wherein said movement module provides for facilitating translating the movement of said actuator to controlled movement of said fixation element (Fig. 7 and 8).  
Regarding claim 4, Crye further discloses wherein said electronics module includes a location sub-module 216 for identifying the real time location of said device (System 216 is optional and may be employed to acquire and/or store information such as the number of shots fired, the time and/or date shots were fired. the direction or azimuth shots were fired in, the authorized user who fired the shots, the location at which shots were fired, and the like.). 
Regarding claim 5, Crye further discloses at least two fixation elements 120, 170.  
Regarding claim 6, Crye further discloses wherein said electronics module
Regarding claims 7 and 8, Crye further discloses wherein said electronics module includes an Identification sub-module comprising an identification sensor for identifying the rightful owner and/or user of said device and its associated firearm (See Fig. 21(a), 21(b), Col. 6, line 15-21: “a communication and/or enabling system capable of sensing and/or decoding a color or colors, voice or other biometric data such as fingerprints associated with an authorized user.”; See also Col. 9, 1-43)
Regarding claim 9, Crye discloses for securing a firearm magazine well with said device371 or a 350 that are in wireless communication with said electronic circuitry module ((Fig. 5, 7, 8; Col. 9, 1-43).   
Regarding claim 10, Crye further discloses wherein said at least one identification key or at least one said processing and communication device comprises electronic memory and communication capabilities for communicating user identification data (Fig. 5; Col. 9, 1-43).  
Regarding claim 11, Crye further discloses wherein said at least one identification key said device wherein said wireless communication is selected from the group consisting of RF communication, IR communication, BLUETOOTH, NFC, and any combination thereof (Fig. 5; Fig. 16).  
Regarding claim 12, Crye further discloses wherein the viability of a communication range between said at least one identification key and said device is limited to a predetermined radius (inherent in the case of the ring).  
Regarding claim 14, Crye further discloses wherein said identification comprises biometric identification  (See Fig. 21(a), 21(b), Col. 6, line 15-21: “a communication and/or enabling system capable of sensing and/or decoding a color or colors, voice or other biometric data such as fingerprints associated with an authorized user.”; See also Col. 9, 1-43).  
Regarding claim 15, Crye further discloses wherein said at least one processing and communication device is capable of mapping and identifying the real time location of said device (System 216 is optional and may be employed to acquire and/or store information such as the number of shots fired, the time and/or date shots were fired. the direction or azimuth shots were fired in, the authorized user who fired the shots, the location at which shots were fired, and the like.)
Regarding claims 16-18 applicant should note In response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crye
Regarding claim 13, Crye does not expressly discloses wherein said predetermined radius is up to 1 meter.  Applicant should note that this is a matter of design and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [see also MPEP 2144.05].  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641